Name: Commission Decision No 3219/80/ECSC of 11 December 1980 amending Decision No 33-56 of 21 November 1956 on the returns to be made by undertakings in the iron and steel industry in respect of their substandard products and seconds
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  prices;  trade
 Date Published: 1980-12-12

 Avis juridique important|31980S3219Commission Decision No 3219/80/ECSC of 11 December 1980 amending Decision No 33-56 of 21 November 1956 on the returns to be made by undertakings in the iron and steel industry in respect of their substandard products and seconds Official Journal L 334 , 12/12/1980 P. 0036 - 0036 Greek special edition: Chapter 13 Volume 10 P. 0085 COMMISSION DECISION No 3219/80/ECSC of 11 December 1980 amending Decision No 33-56 of 21 November 1956 on the returns to be made by undertakings in the iron and steel industry in respect of their substandard products and seconds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 47 thereof, Whereas Annex II to Decision No 33-56 of the High Authority of 21 November 1956 (1), as last amended by the Act of Accession of Denmark, Ireland and the United Kingdom, contains a specimen return of deliveries of these products to the Member States of the Community; Whereas, with effect from 1 January 1981, Greece will become a member of the European Communities; Whereas the Act of Accession of Greece contains no provisions amending Annex II to Decision No 33-56 to take account of the accession of Greece ; whereas it is therefore necessary to include Greece in that Annex, HAS ADOPTED THIS DECISION: Article 1 In Annex II to Decision No 33-56 column 11 is hereby replaced by the following column: >PIC FILE= "T0018815"> Columns 11 and 12 become columns 12 and 13 respectively. Article 2 This Decision shall enter into force on 1 January 1981. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 1980. For the Commission Ã tienne DAVIGNON Member of the Commission (1) OJ No 26, 25.11.1956, p. 334/56.